DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 4/7/21 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 8-9, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0135492 A1).
Kim discloses methods for processing a substrate and etching a nickel silicide layer. In some embodiments, a method of etching a nickel silicide film in a semiconductor device include: contacting a nickel silicide film disposed on a substrate in a process chamber with an etching gas sufficient to form one or more soluble or volatile products in order to reduce or 
A method comprises: etching a target film formed on a substrate through an opening of a mask (204 + 206 + 208) formed on the target film 202 (Figs. 2A – 2B) with plasma generated from a mixed gas obtained by adding a gas having a carbonyl bond (CO carbon monoxide) to a halogen-containing gas (HBr) [0028], the silicide target film 202 containing silicon, and the mask being formed of a transition metal, layer 204 is formed of materials such as a titanium nitrate (TiN) or tantalum nitrate (TaN) layer [0038] which include a transition metal as the term “formed” is interpreted a “bring together parts or combine to create (something)”.
It is noted that Kim does not disclose CO and HBr in a single example.
However, Kim clearly recites gas type combinations that accomplish the same function.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine any of the oxygen containing gases with any of the halogen gases listed by Kim in order to accomplish the function of etching the silicide. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, Kim teaches [0023] The process chamber 302 has an inner volume 305 that may include a processing volume 304. The processing volume 304 may be defined, for example, between a substrate support pedestal 308 disposed within the process chamber 302 for supporting a substrate 310 during processing and one or more gas inlets, such as a substrate support pedestal 308 may include mechanisms for controlling the substrate temperature (such as heating and/or cooling devices, not shown) and/or for controlling the species flux and/or ion energy proximate the substrate surface. In embodiments, the substrate temperature may be maintained at a temperature between about 30 to 250 degrees Celsius. In embodiments, process chamber 302 is suitable for providing a source power (Ws) of about 100 watts to about 3000 watts, and a bias power (Wb) of about 30 watts to about 500 watts. In embodiments, process chamber 302 is suitable for providing a source power (Ws) of about 1500 watts, and a bias power (Wb) of about 100 watts. In some embodiments, the processing volume 304 is maintained at a pressure of 3 mTorr to about 100 mTorr. In embodiments, process chamber conditions described herein are suitable for reacting a process gas of the present disclosure with nickel silicide as described herein. 
As to claim 3, Kim discloses the mechanism of:
Ni+4CO  [Wingdings font/0xE0]  Ni(CO).sub.4		[0036]
Note that the transformation does not necessarily require ionization, and therefore, is possible only if CO comes in contact with the Ni, which in turns requires at least a form of condensation of CO on the substrate surface condensation would have occurred only if the predetermined temperature of Kim (including 30 degrees) is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metal the predetermined temperature is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metal with respect to a set pressure value in the etching” amounts to a mental step since no specific pressure, no specific temperature and no specific metal has been claimed. In addition if Kim is successful in etching the silicide without leaving Ti or Ta residues then necessarily the predetermined temperature of Kim (including 30 degrees) is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metals Ti or Ta with respect to a set pressure value in the etching, since the exact same etching process applied to the same substrate must yield the exact same result of etching.

 Claim Rejections - 35 USC § 103
Claims 1-5, 7, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsunuma et al. (US 2016/0379834 A1)
Katsunuma discloses a method for etching an etching target layer which contains silicon and is provided with a metal-containing mask thereon. The method includes: generating plasma of a first processing gas containing a fluorocarbon gas in a processing container that 
Katsunuma discloses [0039] The mask MK is provided on the etching target layer EL. The mask MK contains a metal. The mask MK is made of, for example, titanium nitride (TiN) or tungsten.
Katsunuma discloses [0045] A coolant flow path 24 is provided inside the second plate 18b. The coolant flow path 24 constitutes a temperature adjustment mechanism. The coolant flow path 24 is supplied with a coolant from a chiller unit provided outside the processing container 12, through a pipe 26a. The coolant supplied to the coolant flow path 24 is returned to the chiller unit through a pipe 26b. In this manner, the coolant is circulated between the coolant flow path 24 and the chiller unit. The temperature of the wafer W supported by the electrostatic chuck ESC is controlled by controlling the temperature of the coolant.
Katsunuma is successful in etching the silicide without leaving W residues then necessarily the predetermined temperature of Katsunuma is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metal W with respect to a set pressure value in the etching, since the exact same etching process applied to the same substrate must yield the exact same result of etching.


[0060] Then, in method MT, a plurality of sequences SQ are performed. Each of the plurality of sequences SQ includes step ST1 and step ST2. In step ST1, plasma of a processing gas (a first processing gas) is generated in the processing container 12 in which the wafer W is accommodated. Therefore, in step ST1, the processing gas is supplied into the processing container 12 from a gas source selected among the plurality of gas sources of the gas source group 40. The processing gas contains a fluorocarbon gas. The processing gas may further contain a noble gas, for example, Ar gas. Further, in step ST1, the exhaust device 50 is operated, so that the pressure in the processing container 12 is set to a predetermined pressure. Further, 
[0061] In step ST1, plasma of the processing gas containing the fluorocarbon gas is generated, and dissociated fluorocarbon is deposited on the surface of the wafer W, so that a deposit DP is formed as illustrated in FIGS. 5 and 6. Further, the deposit DP is also formed on an object around the wafer W (in an example, the focus ring FR). 
[0062] In step ST1, a condition may be selected such that the deposition of the dissociated deposit on the wafer W is dominant to the etching of the etching target layer EL by the active species generated by the dissociation of the fluorocarbon gas. Examples of the fluorocarbon gas include a fluorocarbon gas having many carbon atoms with respect to fluorine atoms in the molecule, for example, C.sub.4F.sub.8 gas, C.sub.4F.sub.6 gas. Further, a relatively low power may be set as the power of the high frequency waves of the first high frequency power source 62. Further, a relatively low power may be set as the power of the high frequency bias of the second high frequency power source 64. 
[0063] Hereinafter, various conditions in step ST1 are exemplified. 
[0064] Pressure in processing container: 10 mTorr (1.33 Pa) to 150 mTorr (20.00 Pa) 
[0065] Processing gas [0066] C.sub.4F.sub.8 gas: 5 sccm to 50 sccm [0067] Ar gas: 500 sccm to 1,500 sccm 


[0069] Power of high frequency bias: 0 W to 300 W 
[0070] Negative DC voltage of power source 70: -1,000 V to 0 V 
[0071] In the subsequent step ST2, the etching target layer EL is etched. In step ST2, plasma of the processing gas (the second processing gas) is generated in the processing container 12 to facilitate reaction of the fluorocarbon in the deposit DP with the constituent material of the etching target layer EL. Therefore, in step ST2, the processing gas is supplied into the processing container 12 from a gas source selected among the plurality of gas sources of the gas source group 40. The processing gas contains an inert gas. In an exemplary embodiment, the inert gas is a noble gas such as Ar gas. The inert gas may be nitrogen gas. In another exemplary embodiment, the processing gas may contain a noble gas as the inert gas, and may further contain nitrogen gas. In still another exemplary embodiment, the processing gas may contain a noble gas and an oxygen-containing gas, and may further contain nitrogen gas. Further, in step ST2, the exhaust device 50 is operated, so that the pressure in the processing container 12 is set to a predetermined pressure. Further, in step ST2, the high frequency waves from the first high frequency power source 62 are supplied to the lower electrode LE. Further, in step ST2, the high frequency bias from the second high frequency power source 64 is supplied to the lower electrode LE. In step ST2 of an exemplary embodiment, a negative DC voltage from the power source 70 may be applied to the upper electrode 30. 
[0072] Hereinafter, various conditions in step ST2 are exemplified. 


[0074] Processing gas [0075] Ar gas: 500 sccm to 1,500 sccm [0076] N.sub.2 gas: 0 sccm to 400 sccm [0077] O.sub.2 gas: 0 sccm to 50 sccm 
[0078] Power of high frequency waves for plasma generation: 100 W to 500 W 
[0079] Power of high frequency bias: 0 W to 300 W 
[0080] Negative DC voltage of power source 70: -1,000 V to 0 V 
[0081] In step ST2, plasma of the inert gas is generated, and ions are drawn to the wafer W. Accordingly, the fluorocarbon contained in the deposit DP reacts with radicals and the constituent material of the etching target layer EL, and reaction products are exhausted. As a result of the performance of step ST2, as illustrated in FIG. 7, the etching target layer EL is etched. 

It is noted that Katsunuma does not disclose CO and halogen in a single example.
However, Katsunuma clearly recites gas type combinations that accomplish the same function.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine any of the oxygen containing gases with any of the halogen gases listed by Katsunuma in order to accomplish the function of etching the silicon containing layer. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713